DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered. 
Claim Status
An amendment, filed 1/4/2022, is acknowledged.  Claims 13-15 and 18 are amended; Claims 21-22 are newly added.  Claims 1 and 3-22 are currently pending.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I, II and III, as set forth in the Office action mailed on 10/7/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/7/2019 is withdrawn.  Claims 13-15, directed to an apparatus, control unit, and computer program, respectively, for carrying out the method of Claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2014/0265046)(previously cited) in view of Jonasson et al. (US 2010/0270708)(previously cited).
With respect to claim 18, Burris teaches a method of manufacturing a three-dimensional object by layer-wise solidification of a powder building material using laser radiation, the method comprising scanning positions of an applied layer of powder to selectively fuse portions of the powder layer in order 
Burris further teaches determining irregularities corresponding to over-temperature or under-temperature of portions of a build layer during construction in addition to determining irregularities corresponding to leakage of ambient electromagnetic radiation into the build chamber and also provides for intermittent (i.e. predetermined) interruption. (para. 10-11, 52-59).  Burris teaches that the scanning of the electromagnetic beam may be interrupted, paused or stopped as a result of an irregularity determination including a temperature outside a target range or in response to an intensity of light corresponding to a leakage event. (para. 11, 44-48, 57, 79, 92-93, 101, 104, 106).  Additionally, Burris teaches that if the irregularity determination is below a threshold value, a processor can return the process to the part build routine to complete construction of the part (i.e. automatically continue production). (para. 57, 107).
In particular, Burris teaches a method comprising intermittently pausing (automatic interruption) the manufacturing method to perform a light leak (process parameter) detection test (prior determination made before the beginning of the build process) wherein the method is paused for a period of time (timed break of a pre-set length) until the fused and powder material within the build chamber has cooled sufficiently to prevent false positive triggering of a light leakage event. (para. 104).  Thus, Burris teaches “making an automatic interruption of scanning based upon a prior determination made before the beginning of the build process of the probable existence of a process irregularity with respect to at least one process parameter involved in the manufacture of the object at a stage of the build process, by interrupting scanning at at least one current position of the cross-section being solidified in accordance with a timed break of a pre-set length.” 

Jonasson teaches a method of additively manufacturing a three-dimensional object by means of layer-wise solidification of a build material in powder form, wherein the method comprising scanning an applied layer of build material with radiation to selectively solidify portions of the layer, irregularity determination of the existence of a process irregularity with respect to at least one process parameter, and interrupting the scanning process as a result of the irregularity determination. (para. 1, 9-17).  In particular, Jonasson teaches that a suitable time period for interrupting the scanning process may be determined based on, for example, the sensitivity of detection devices, type of powder, and the beam power. (para. 13).  Additionally, Jonasson teaches re-starting the scanning of a build layer at the part of the working area where the irregularity determination was made and the interruption was initiated. (para. 16).
It would have been obvious to one of ordinary skill in the art to modify the method of Burris to direct the scanning of the electromagnetic beam to continue at the position where an interruption was initiated, as taught by Jonasson, in order to continue the scanning process where it had previously ended and therefore complete the selective solidification of the build layer as well as to minimize down-time of the scanning process and thereby improve the efficiency of the method, with a predictable result of success.
With respect to Claim 19, Burris teaches intermittently pausing the method (see rejection of Claim 18 above), and is therefore interpreted to teach “a plurality of interruptions are automatically engaged during the build process.”

With respect to Claim 22, Burris teaches irregularity determination including detection of an optical emission behavior of respective scanned positions of the layer of build material during the scanning and record light intensities in order to determine the temperature of respective detected positions and determine, based on target temperature range (i.e. a threshold value) a temperature irregularity which may result in stopping (i.e. interrupting) the scanning process (para. 11, 44-46, 52, 92-93) and is therefore deemed to teach “wherein the step of making an irregularity determination further includes a detection of an optical emission behavior of respective scanned positions of the layer of the building material in powder form during the scanning with the electromagnetic beam and in which it is determined that a process irregularity exists.”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2014/0265046) in view of Jonasson et al. (US 2010/0270708)(previously cited) as applied to Claim 18 above, further in view of Abe et al. (US 2012/0126457)(previously cited).
Burris and Jonasson are silent as to “wherein an interruption is predicted upon a likely build up of smoke” as required by Claim 20.
Abe teaches a method of additive manufacturing, wherein the build up of fumes during the manufacturing process may be predicted based on a time from the start of irradiation of a powder layer with a light beam, and steps are taken to control the elimination of such fumes from the build chamber. (para. 7-19).  Abe teaches that such fumes are the result of irradiation of the build material with a light 
It would have been obvious to one of ordinary skill in the art to modify the method of Burris in view of Jonasson to predict an unwanted build up of fumes or smoke, as taught by Abe, and further to provide a suitable timed break for dissipating such smoke, in order to ensure the removal of smoke, prevent contamination of the build area due to smoke, and to improve the positional accuracy of irradiation during scanning.  In addition, it would have been obvious to modify the method of Burris and Jonasson to include a step of passing of a gas flow over the applied layer during scanning, as taught by Abe, in order to provide clean atmosphere in the build chamber and improve the positional accuracy of irradiation during scanning.

Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, including closest prior art Burris, fails to teach a method comprising making an interruption of scanning with a timed break having a pre-determined length of “at most 70 ms” wherein said interruption results from an irregularity determination being “at least one of a change of the emission of radiation from a position of interaction of the electromagnetic beam on the building material during the scanning, an overheating of the building material, a high surface roughness of an already solidified portion of the object to be manufactured, color changes of the applied powder layer, and a formation of vortexes in a gas flow.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.